EXHIBIT 10.1
FIRST AMENDMENT
to
ERIE INDEMNITY COMPANY
ANNUAL INCENTIVE PLAN
(As Amended and Restated Effective as of January 1, 2009)
WHEREAS, Erie Indemnity Company (the “Company”) adopted the Erie Indemnity
Company Annual Incentive Plan (As Amended and Restated Effective as of
January 1, 2009) (the “Plan”) by action of its Board of Directors on
February 26, 2009, and the Company’s shareholders approved the Plan at the
Annual Meeting of Shareholders in 2009, and
WHEREAS, pursuant to Plan Section 8.03 the Board of Directors reserved authority
to amend the Plan, and
WHEREAS, the Board of Directors has determined to amend the Plan to give to the
Executive Compensation and Development Committee (the “Committee”) the same
discretion to decrease amounts payable under awards granted to the Chief
Executive Officer and Executive Vice Presidents as it has with respect to awards
granted to other participants,
NOW, THEREFORE, the Plan is amended as follows:
          1. Section 5.04 is amended in its entirety to read as follows:
     Section 5.04. Discretion. The Committee shall have no discretion to
increase any Company Incentive Target or Company Incentive Award that would
otherwise be due upon attainment of the Company Performance Goals, or otherwise
modify any Company Performance Goals associated with a Performance Period;
provided, however, that the Committee may in its discretion reduce or eliminate
Company Incentive Targets or Company Incentive Awards for a Performance Period.
          2. This amendment is effective January 1, 2010, with respect to awards
granted on or after that date.
     IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
document to be executed as of the 26th day of February 2010.

            ERIE INDEMNITY COMPANY
      by  /s/ James J. Tanous         James J. Tanous        Executive Vice
President,
Secretary and General Counsel   

 